Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The Filing Receipt, mailed 7/22/2021, states that this application was filed
2/24/2021, and claims benefit of 62/980,728, filed 2/24/2020.
Drawings
	An article from authored by Ellermann and Sperandio (inventor) in Cell (Cell, 2020, 183, 650-665) contains colored figures identical to those submitted in the instant application. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings FIGURE 15 and 19 are objected to under 37 CFR 1.83(a) because they fail to show the appropriate labels as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Currently, figure 15 and figure 19 are not of sufficient detail to be legible. Please enlarge figures or provide higher quality images.  
Currently, figures 1, 2, 3 and 4 are organized too closely. If possible, allow for more white space between individual figures. 

Specification
The disclosure is objected to because of the following informalities: Figures should be described separately in the Brief Description of the Figures. E.g. Figure 3a, Figure 3b, Figure 3c, etc. Currently the specification refers to the figures in the general “Figure 3. … a,… b-c,…”
Appropriate correction is required.
Claim Objections
Claim 60 is objected to because of the following informalities:  carriage return between “domesticated” and “animal”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 26, 28-29, 32, 34-35, 39, 41-43, 47-49, 56-57, 59-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The nature of the instant invention has claims, which embrace the class of compounds known as cannabinoids.
Claims 26 and 47 are drawn to the method of reducing bacterial virulence in a subject with a gram-negative bacterial infection or a resistant gram-negative bacterial infection by administering a therapeutically effective amount of a pharmaceutical composition comprising a cannabinoid and a pharmaceutically acceptable carrier.  
Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claims 26 and 47 includes endocannabinoids, phytocannabinoids, synthetic cannabinoids, and yet-to-be observed and yet-to-be synthesized cannabinoids. As summarized by Martinenghi et al (Biomolecules, 2020, 10(6)) cannabis [and its chemical constituents] have been associated with a number of pharmacological activities such as alleviating chronic pain and muscle spasms, reducing nausea, enhancing appetite, improving sleep, reducing tics and has been recommended for use against anorexia, arthritis, migraine, and glaucoma. A more in-depth review is given by Padgett (Life Sciences, 2005, 77 (14)) where they discuss traditional cannabinoids and other classes of synthetic cannabinoids with significantly different structures and properties. A 2020 study by Farha et al (ACS Infect. Dis. 2020, 6, 3, 338-346) looked at the antibacterial properties of 5 major phytocannabinoids against methicillin-resistant Staphylococcus aureus (MRSA) strains. The specific cannabinoids included cannabichromene (CBC), cannabidiol (CBD), cannabigerol (CBG), cannabinol (CBN) and tetrahydrocannabinol (THC), but excluded endocannabinoids and synthetic cannabinoids. Considering the state of the art, phytocannabinoids (otherwise known as traditional cannabinoids) have a reasonable amount of research supporting their use, but, as Farha suggests in its abstract, antibacterial properties are still only superficially investigated. Therefore, at the time of the effective filing date of the instant application, the antibacterial/antimicrobial benefits of all cannabinoids were not fully explored. The use of cannabinoids cannot be generally enabled. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
Breadth of claims
	As discussed briefly above, the scope of the claims is drawn broadly to the class of compounds known as cannabinoids. Cannabinoids consist of upwards 200+ compounds which are either synthesized (synthetic cannabinoids) or isolated from plant sources (phytocannabinoids). Endocannabinoids are also known in the art to be ligands associated with cannabinoid receptor 1 and 2 (CB1 and CB2) that are naturally produced in the human body. The breadth of claims does not exclude any synthetic cannabinoids, phytocannabinoids, or endocannabinoids. 
Nature of invention
	The nature of the invention is drawn to a medical application, specifically an antibacterial composition targeting gram-negative and resistant gram-negative bacteria. 
State of the prior art
	The state of the prior art is summarized by Blaskovich (Communications Biology, 2021) at p. 2, para. 4. Blaskovich states that the antimicrobial properties of the cannabinoid cannabidiol (CBD) were reported in a paper dated to 1976. Blaskovich teaches that CBD displayed activity against gram-positive bacteria but was inactivated and did not show activity against gram-negative bacteria. This finding was repeated in a more recent study by Zipp (WO 2018208875 A1, published 2018) where they reported at p. 14, l. 9 that CBD was not active against gram-negative aerobic bacteria, yeast, or fungi. In contrast, Klitgaard (WO 2018234301 A1, published 2018) teaches the use of CBD in combination with the antibacterial drugs bacitracin and daptomycin to treat gram-positive and resistant gram-positive bacterial infections, but also teaches the combination of CBD with antibiotics kanamycin and/or polymyxin B towards treating gram negative and resistant gram-negative infections. 
	In summary, the state of the prior art within the context of the antibacterial properties of cannabinoids is known but largely unexplored. Full enablement would require sufficient evidence beyond 1 or 2 compounds. 
Level of one of ordinary skill
	One of ordinary skill in the art would require extensive training and knowledge to the level of a staff scientist, masters, or doctorate to fully explore the scope of the claims. 
Level of predictability in the art
	Considering the state of the art, there are some predictable aspects such as the effect of CBD on bacterial virulence. However, the broader class of cannabinoids remains unexplored in their antibacterial properties. One could assume, based on the close relevance of specific cannabinoids to other cannabinoids, that cannabinoids outside CBD would have similar effects. However, considering the teachings of Zipp and Klitgaard, one of ordinary skill in the art would require extensive experimentation to determine the exact antibacterial effects of other cannabinoids.
The amount of direction provided by the inventor
	The applicant teaches the use of 2-arachidonoylyglycerol (2-AG) and CBD against several bacteria strains as shown in Table 1 of the Specifications and provides guidance how best to use these specific cannabinoids in the method of treating bacterial virulence. The applicant does not give guidance on how best to use other cannabinoids other than the two examples (2-AG and CBD) given.
Existence of Working examples
	Applicant discloses data that sufficiently shows their experimentation with 2-AG and CBD towards the method of treating gram-negative bacterial virulence. Applicant does not show working examples outside of these cannabinoids. 
Quantity of experimentation needed to use
	Considering the state of the art and the reported publications, extensive experimentation would be needed by one of ordinary skill in the art. While experimentation is not detrimental, the instant application would leave one with undue experimentation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 29, 32, 34-35, 41-43, 47-48, 54, 56-57, 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeschbach (EP 3 251 668 A1, Published 2017). 
Independent claim 26 and its dependent claims 27-29, 31-32, 34-35 recite a method of reducing bacterial virulence in a subject with a gram negative bacterial infection comprising, administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a cannabinoid and a pharmaceutically effective carrier. Dependent claims further describe embodiments where the cannabinoid is selected from 2-arachidonoyl-glycerol or cannabidiol (claim 27), appropriate therapeutically effective amounts (claim 28), the type of gram negative bacterial infection (claim 28), the bacterial strain (claim 31), the number of doses (claim 32) and how they are administered (claim 41), and the subjects which are either human (claim 34) or a domesticated animal (domesticated animal) to which the method is applied. Dependent claims 41 and 42 recite a further embodiment where the pharmaceutical composition described in claim 26 included one or more antibiotics. Dependent claim 39 recites a method wherein the method of claim 26 includes determining bacterial virulence by evaluating activity of bacterial type 3 secretion system, expression of a bacterial pathogenicity island, secretion of bacterial effector proteins, lesion formation, or colonic tissue damage.   
Independent claim 47 and its dependent claims recite a method for reducing bacterial virulence in a subject having an antibiotic-resistant gram negative bacterial infection, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a cannabinoid and a pharmaceutically acceptable carrier to reduce the pathological effect or symptom of the gram negative bacterial infection. Dependent claim 48 describes the bacterial infection of claim 47 as multidrug resistant. Dependent claim 49 describes broadly a bacterial infection is a carbapenem-resistant Enterobacteriaceae (CRE) infection or an extended-spectrum Beta-lactamase producing Enterobacteriaceae infection. Dependent claims 54, 56, 57, 59-60 share similar language to dependent claims 27, 29, 32, and 34-35. 
Aeschbach teaches a method where cannabidiol and compositions thereof are used as anti-bacterial agents against multidrug resistant bacteria such as gram-negative bacteria Pseudomonas aeruginosa. Certain embodiments of this method include an antibiotic and can be applied towards gastrointestinal infections. 
In regards to claims 26 and 47, Aeschbach throughout the reference discusses the use of cannabinoid compositions as an anti-bacterial against multi-drug resistant bacteria. Aeschbach specifically at col. 3, l. 25 and through col. 4, l. 18 states the intended method, purpose, and possible forms of its disclosed invention where CBD is used as an antibacterial agent towards the gram-negative bacteria P. aeruginosa. Aeschbach within this section also discusses physiologically acceptable carriers wherein the cannabinoid composition is disposed. At col. 10, l. 40-57, Aeschbach states a particular embodiment of its invention as a treatment towards Pseudomonas aeruginosa, a known gram-negative bacteria strain which reads on the elements of claim 26 and 47. At col. 14, l. 40 Aeschbach discloses the composition of its invention can be disposed in a conventionally employed carrier which reads on the pharmaceutically acceptable carrier element of claims 26 and 47. Aeschbach at col. 15, para [0105] through col. 16, para. [0121] discusses modes of administration, but specifically states at col. 16, para. [0113-0017] embodiments of its invention are applied to patients who are infected by P. aeruginosa, have impaired host immunity or have been previously treated with broad spectrum antibiotics, or who at risk of suffering from a disease selected from the group consisting of hospital-acquired infection, respiratory tract infection, skin and soft tissue infection, wound infections dental and buccal infections, otorhinolaryngologic infections, urological and/or prostatic track infection, gastrointestinal infection, biliary tract infection, eye infection, bacteremia, sepsis, central nervous system infections, and endocarditis which reads on reducing infection of claim.   
In regards to claim 27 and 54, Aeschbach throughout the reference and as already cited at col. 10, l. 40 states the use of cannabidiol towards treating Pseudomonas aeruginosa infections.
In regards to claim 29 and 56, Aeschbach at col. 3, l. 51 describes an aspect of the invention wherein the composition is used to treat infections of which includes gastrointestinal infections. This is repeated at col. 16, l. 30 where Aeschbach describes the types of patients to whom the composition can be administered. 
In regards to claim 32 and 57, Aeschbach at col. 16, l. 3 states the method which with doses may be administered which includes a single dose or repeated administration.
In regards to claims 34-35 and 59-60, at col. 9, l. 17, Aeschbach defines the term “subject” to include humans and domesticated animals. Throughout the reference and specifically at col. 4, l. 46 through col. 5, l. 1, Aeschbach states an aspect of the invention that relates to a method for preventing and treating caused by P. aeruginosa in subjects in need thereof. 
In regards to claims 41 and 42, Aeschbach teaches at col. 15, l. 28-41 that its composition may be administered alone or in combination with at least one or more co-agents. These co-agents include antibiotics.
In regards to claim 43, Aeschbach at col. 15, l. 45 teaches that its composition may be administered orally. 
In regards to claim 48, Aeschbach throughout the reference and in particularly at col. 1, l. 5 states that its disclosed composition can be used against multi-drug resistant bacteria. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27, 29, 31-32, 34-35, 41-43, 47-49, 54, 56-57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Aeschbach (EP 3 251 668 A1, Published 2017) in view of Klitgaard (WO 2018234301 A1, published 2018) and as evidenced by Sutherland (Scott Med J 1982). 
All teachings and limitations of Aeschbach are discussed above in section 1 of the preceding 102 rejection. Aeschbach teaches a method towards treating P. aeruginosa that uses a composition comprising of cannabidiol and a pharmaceutical acceptable carrier. Aeschbach does not fairly suggest that this method can be used towards other bacteria strains such as Salmonella Typhimurium or enterohemorrhagic Escherichia coli infections.  
Klitgaard provides a method of treating bacterial infections via the combination of CBD and either bacitracin or daptomycin. Klitgaard specifically at p. 2, l. 18 teaches that CBD is potential helper compound in the treatment of bacterial infection and that CBD has been found to potentiate the effect of bacitracin and daptomycin against gram-positive bacteria. While Klitgaard states that the combination of CBD and bacitracin or daptomycin is ineffective in treating gram-negative bacteria, they briefly state at p. 3, l. 1 that a combination of CBD with either kanamycin or polymyxin B shows potential to be a novel treatment in future clinical settings. 
In regards to claim 31, Klitgaard teaches the details and results of their experimentation with combining CBD with antibiotics bacitracin and daptomycin against gram-positive bacteria strains at p. 17, l. 1. Klitgaard also teaches the details and results of their experimentation with the same combination against gram negative bacteria strains of which includes P. aeruginosa (in line with Aeschbach), Salmonella typhimurium, and Escherichia coli. Klitgaard further provides details and results of their experimentation with the combination of CBD with polymyxin B against bacterial strains S. typhimurium and E. coli at p. 22, l. 11. Klitgaard concludes that the results indicate a synergistic effect between CBD and polymyxin B against S. typhimurium and E. coli. 
In regards to claim 49, both Aeschbach and Klitgaard teach methods of treating bacterial infections with compositions comprising CBD, but do not specifically state whether the infections are carbapenem-resistant Enterobacteriaceae (CRE) or an extend-spectrum beta-lactamase producing Enterobacteriaceae infection. As evident by Sutherland at p. S03, l. 1, Escherichia coli displayed capability of destroying penicillin. This ability was attributed to an enzyme that was at the time termed “penicillinase,” which would later be renamed as beta-lactamase to describe the broader ability of bacteria to hydrolyze the β-lactam ring of antibiotics penicillin and cephalosporins. Sutherland continues to teach the classification of different β-lactamase classes but specifically includes at p. S07, para. 2 E. coli and Salmonella within a number of bacterial strains that display of chromosomally mediated β-lactamase capabilities. Thus, the teachings of Aeschbach in view Klitgaard as discussed in regards to claim 31 above, read on the elements of claim 49. 
It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have combined the methods of Aeschbach with the methods of Klitgaard to arrive at a method of treating bacterial virulence using a cannabinoid composition. 
Taken together, both Aeschbach and Klitgaard teach a method of treating regular and resistant bacterial virulence comprising a composition comprising a cannabinoid and a pharmaceutically acceptable carrier. Klitgaard points to a method of treating gram negative and resistant gram-negative bacterial virulence with a composition consisting of a cannabinoid and an antibiotic. One of ordinary skill in the art would be motivated to have combined the teachings as Klitgaard suggests a potential clinical application of the cannabinoid composition and synergistic effect. As both teachings conclude that the combination is a positive improvement over singular therapy, one of ordinary skill in the art would reasonably expect positive results in combining them. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624